Civil action by plaintiff, alleged landlord, to recover rent of alleged tenant.
The jury answered the issue of tenancy in favor of the defendant and against the plaintiff. *Page 642 
On motion of the plaintiff, the court, in its discretion, set aside the verdict as against the weight of the evidence. Defendant appeals, assigning errors.
The action of the trial court in setting aside the verdict as contrary to the weight of the evidence was a matter resting in his sound discretion, which involves no question of law or legal inference, and is not subject to review on appeal. Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686;Goodman v. Goodman, 201 N.C. 794, 161 S.E. 688.
Appeal dismissed.